Citation Nr: 0722097	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for service-
connected pseudofolliculitis barbae, currently evaluated on a 
schedular basis at 30 percent.  

2.  Entitlement to an extraschedular rating for service-
connected residuals of a fracture of the right fourth 
metacarpal, currently evaluated on a schedular basis at 20 
percent.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The veteran had active military service from March 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied the veteran's claims for 
increased (compensable) ratings for his service-connected 
pseudofolliculitis barbae and residuals of a fracture of the 
right fourth metacarpal.  The veteran timely appealed both 
increased rating issues.  

By a February 2005 decision, the Board concluded that the 
scheduler criteria for a 10 percent rating for 
pseudofolliculitis barbae, from September 17, 2001 to August 
29, 2002, had been met, and that the schedular criteria for a 
30 percent rating for pseudofolliculitis barbae, from August 
30, 2002 forward, had been met.  The Board also concluded 
that the scheduler criteria for a 10 percent rating for the 
residuals of a fracture of the right fourth metacarpal, from 
September 17, 2001 forward, had been met.  In addition, the 
Board remanded the case for further action, to include 
soliciting an opinion from the Director of the Compensation 
and Pension Service (CPS) for consideration of an 
extraschedular rating for the veteran's service-connected 
residuals of a fracture of the right fourth metacarpal, in 
accordance with 38 C.F.R. § 3.321.  Pursuant to the Board's 
remand, the claim for an extraschedular rating was referred 
to the Director of the CPS and it was subsequently concluded 
that an additional 10 percent for the service-connected 
residuals of a right fourth finger fracture on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1) was warranted, 
thereby resulting in the current 20 percent rating .  The 
appeal continues because a decision awarding a higher rating, 
but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Board finds that the Appeals Management Center 
(AMC) has complied with the February 2005 Remand Order, and 
that neither the veteran, nor his representative, has 
contended otherwise, and therefore it may proceed with its 
review of this appeal.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).


FINDINGS OF FACT

1.  Factors such as would render impractical the application 
of regular schedular standards in the evaluation of the 
veteran's service-connected pseudofolliculitis barbae are not 
shown, including frequent periods of hospital care or a 
marked interference with employment solely attributable to 
the disability in question.

2.  The currently assigned 20 percent evaluation for the 
residuals of a fracture of the right fourth metacarpal 
commensurate with the average earning capacity impairment due 
exclusively to the aforementioned service-connected 
disability, and factors such as would render impractical the 
application of regular schedular standards in the evaluation 
of the veteran's service-connected residuals of a fracture of 
the right fourth metacarpal are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent on an extraschedular basis for pseudofolliculitis 
barbae have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2006). 

2.  The criteria for the assignment of a rating in excess of 
20 percent on an extraschedular basis for the residuals of a 
fracture of the right fourth metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2006 letter from the AMC satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof that his service connected 
pseudofolliculitis barbae or service-connected residuals of a 
fracture of the right fourth metacarpal presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the AMC determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
March 2002 RO decision that is the subject of this appeal in 
its March 2006 letter.  Notwithstanding this belated notice, 
the Board determines that the AMC cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the March 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC [statement of the case] to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, but such notice was 
post-decisional; it was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating in the March 2006 letter.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).
The Board finds that the presumption of prejudice raised by 
the failure to timely provide the Dingess requirements is 
rebutted in this case.  This is because the Board's 
determination that a preponderance of the evidence weighs 
against his claims for extraschedular ratings renders moot 
any question about a different disability rating and 
effective date.  It is also pertinent to note that the AMC 
provided notice on these two Dingess elements in its March 
2007 Supplemental Statement of the Case (SSOC).  

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in December 2001 and July 2004, which 
were thorough in nature and adequate for the purposes of 
deciding these claims.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155.  To accord justice in the exceptional case 
where the assigned schedular evaluation is found to be 
inadequate, the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in 38 C.F.R. § 3.321 an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, in determining whether 
a higher rating is warranted on an extraschedular basis for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background

In a May 1981 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and residuals of a 
fracture of the right fourth metacarpal.  Zero percent 
evaluations were assigned, effective from February 1981.  In 
September 2001, the RO received the veteran's increased 
rating claims for pseudofolliculitis barbae and a fracture of 
the right fourth metacarpal.  The veteran underwent a VA 
examination in December 2001.  In March 2002, the RO issued a 
rating decision that continued the zero percent ratings for 
both conditions.  The veteran appealed this decision.

In a December 2001 VA examination, the veteran complained of 
recurrent cramping of the right hand which required rest for 
alleviation.  The examiner found no abnormality, deformity, 
weakness, or loss of motion of the right hand.  X-rays 
revealed probable old trauma of the first and fourth 
metacarpals.  In addition, VA outpatient records from 
September 2002 showed that at that time, the veteran 
complained of pain in the right hand.  Palpation of the right 
hand and wrist produced diffuse tenderness.  The assessment 
was probable carpal tunnel syndrome.  The veteran's most 
recent VA examination was conducted in July 2004.  At that 
time, the veteran reported loss of strength of the right hand 
and he indicated that he dropped objects with the right hand.  
The veteran also noted that he wore a splint on his right 
hand, which impacted his job in that he had to drive with his 
left hand.  Right wrist reflexes were absent.  Sensation to 
pinprick and vibratory stimulation of the right fourth finger 
were diminished.  Slight pain was present with motion.  There 
was no additional limitation due to repetitive use or flare-
ups.  The diagnosis was fracture of the right fourth 
metacarpal with resultant finger and hand pain and loss of 
strength of the right hand.  The disability was assessed as 
moderate with progression. 

The veteran testified at an RO hearing in February 2004 that 
he experienced flare-ups of the pseudofolliculitis barbae 
about every four months in the course of the year, and that 
those episodes lasted for about two to three weeks.  He 
testified that during flare-up episodes, the skin involved 
became itchy, flaked off, and exuded puss.  The veteran 
indicated that he treated the condition by shaving regularly 
and keeping the affected area clean.  He asserted that his 
skin disease did not interfere with his attendance at work.  
The veteran also testified that the fracture of the right 
fourth metacarpal often caused his right hand to swell up and 
become painful, which in turn limited his range of motion.     

In July 2004, the veteran underwent a VA skin diseases 
examination.  At that time, the examining physician stated 
that the veteran suffered from mild pseudofolliculitis barbae 
in the face and neck, specifically the cheeks and anterior 
neck area.  The skin affected by pseudofolliculitis barbae 
had hundreds of tiny bumps.  According to the examiner, the 
veteran's service- connected pseudofolliculitis barbae 
involved an exposed area encompassing approximately 20 
percent of the exposed skin, and less than five percent of 
the entire body surface.  The examiner opined that the 
veteran's condition constituted an annoying but not disabling 
one.  Photographs of the noted body areas were included with 
the examination report.  

A VA examination for hand, thumb, and fingers was conducted 
in July 2004.  At that time, the veteran stated that he 
worked as a crew leader doing "right-of-way" work for the 
city of Dallas.  X-rays of the right hand showed moderate 
deformity of the head of the right fourth metacarpal, 
secondary to an old fracture.  The examiner found that the 
grip of the right hand was 40 percent less than that of the 
left hand and that the veteran's joint was slightly painful 
on motion.  Range of motion on the right second, third, and 
fifth fingers was normal; however, the right fourth finger 
had diminished sensation, could only extend 10 degrees, and 
flexion of that finger was diminished by 30 degrees.  
According to the examiner, the fracture of the right fourth 
metacarpal had resulted in decreased strength, pain, and 
moderate disability.  

By an August 2004 rating action, the RO increased the 
disability rating for the veteran's service-connected 
residuals of a fracture of the right fourth metacarpal from 
noncompensable to 10 percent disabling, effective from July 
6, 2004.   

In a February 2005 decision, the Board concluded that the 
scheduler criteria for a 10 percent rating for 
pseudofolliculitis barbae, from September 17, 2001 to August 
29, 2002, had been met, and that the schedular criteria for a 
30 percent rating for pseudofolliculitis barbae, from August 
30, 2002 forward, had been met.  The Board also granted a 10 
percent rating for residuals of a fracture of the right 
fourth metacarpal, from September 17, 2001 forward.  In 
addition, the Board remanded the appeal for further action, 
to include soliciting an opinion from the Director of the CPS 
as to whether an extraschedular rating for the veteran's 
service-connected residuals of a fracture of the right fourth 
metacarpal was warranted, in accordance with 38 C.F.R. § 
3.321.  In regard to the veteran's service-connected 
pseudofolliculitis barbae, the RO was to determine whether 
the issue of an extraschedular evaluation for the veteran's 
pseudofolliculitis barbae should be referred to the Director 
of the CPS.  

Pursuant the Board's February decision, the RO granted a 10 
percent rating for the veteran's pseudofolliculitis barbae 
from September 17, 2001 to through August 29, 2002 and a 30 
percent rating from August 30, 2002; and granted a 10 percent 
rating for residuals of a fracture of the right 4th 
metacarpal (hand) from September 17, 2001.  At the same time, 
the Board remanded the claim for an extraschedular rating for 
the veteran's service-connected residuals of a fracture of 
the right fourth metacarpal to the Director of the CPS; and 
referred the issue of an extraschedular evaluation for the 
veteran's pseudofolliculitis barbae to the RO to determine if 
such a referral was warranted.    

In November 2006, the Director of the CPS determined that the 
clinical evidence documented right hand weakness, pain, and 
neurological deficits, as well as right fourth finger pain, 
limitation of motion, and deformity that were related to the 
service-connected fourth finger fracture.  It was noted that 
the veteran's right hand disability was clearly productive of 
substantial functional loss of the right hand.  According to 
the Director, such functional loss would clearly result in 
marked interference with employment, rendering assignment of 
the current 10 percent evaluation, the maximum allowed by the 
rating schedule, as inadequate and impractical.  Thus, the 
Director concluded that an additional 10 percent was 
warranted for the service-connected right fourth finger 
fracture on an extra-schedular basis under the authority of 
38 C.F.R. § 3.321(b)(1), which resulted in an overall 20 
percent rating for the veteran's right hand disability.       

Pursuant to the Director's decision, the RO, in a February 
2007 rating action, increased the disability rating for the 
veteran's service-connected residuals of a fracture of the 
right fourth metacarpal, from 10 percent to 20 percent 
disabling, effective from July 6, 2004.    




IV.  Analysis

Pseudofolliculitis Barbae

The Board determines that the pertinent evidence of record 
preponderates against the veteran's claim, as it does not 
indicate that the veteran's pseudofolliculitis barbae has 
produced an exceptional or unusual disability picture.  That 
is, the skin disease at issue has not resulted in frequent 
hospitalizations beyond that contemplated by the rating 
schedule, and further has not caused a "marked" 
interference with his employment.  In the veteran's February 
2004 hearing, he noted that his skin problem did not 
interfere with his attendance at work.  A February 2005 
remand by the Board provided the veteran with an opportunity 
to submit evidence supporting a finding that his skin disease 
is productive of marked industrial impairment (e.g., 
employment records or statements from supervisors or c0-
workers) but no such evidence was received.  There is no 
indication that his service- connected pseudofolliculitis 
barbae is so unusually debilitating as to warrant a referral 
of his case for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  Accordingly, the Board concludes that the RO's 
action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.

Residuals of a Fracture of the Right Fourth Metacarpal

As noted above, following the Board's February 2005 remand, 
the Director of the CPS determined that the veteran's 
residuals of a fracture of the right fourth metacarpal 
resulted in marked interference with employment, and that an 
additional 10 percent was warranted for this disability on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1), thereby 
resulting in the current 20 percent rating.  The Board finds 
that the veteran's right hand weakness, pain, and 
neurological deficits, as well as right fourth finger pain, 
limitation of motion, and deformity, have been considered and 
have been taken into account in the assignment of the 20 
percent evaluation for his right hand disability.  The 
veteran has stated that he wore a finger splint on the right 
hand which impacted his job in that he had to drive with his 
left hand.  In this regard, the Board finds that the 
veteran's 20 percent schedular evaluation for the residuals 
of a fracture of the right fourth metacarpal contemplates 
such industrial impairment.  The currently assigned 20 
percent evaluation is commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
residuals of a fracture of the right fourth metacarpal.  
Therefore, in light of the above, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the claim for a higher 
rating for residuals of a fracture of the right fourth 
metacarpal must also be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.


ORDER

An extraschedular evaluation for pseudofolliculitis barbae, 
currently schedularly rated as 30 percent disabling, is 
denied.  

An extraschedular evaluation for the residuals of a fracture 
of the right fourth metacarpal, currently schedularly rated 
as 20 percent disabling, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


